Citation Nr: 1234189	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  08-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to a service-connected organic mood disorder.

2. Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to a service-connected organic mood disorder.

3. Entitlement to service connection for a bladder disability, to include as secondary to a service-connected organic mood disorder.

4. Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1977, with subsequent service in the Army Reserve, to include active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for acne, a chronic condition manifested by loss of balance, high frequency hearing loss, heart disease, peripheral vision disorder, gastroesophageal reflux disease (GERD), hypertension, fibromyalgia, IBS, irritable bladder condition, gingivitis with tooth decay secondary to temporomandibular joint (TMJ) syndrome, high cholesterol, entitlement to SMC based on loss of use of a creative organ, and entitlement to increased ratings for lumbosacral and cervical strain. 

In her January 2008 notice of disagreement (NOD), the Veteran asserted that the RO's adjudication of her claim for SMC based loss of use of a creative organ encompassed two claims.  Accordingly, in the October 2008 statement of the case (SOC), the RO separately addressed claims for SMC based on loss of use of a creative organ and SMC based on anatomical loss of a creative organ. 

In March 2010, the Veteran and her son testified at a videoconference hearing before a Veterans Law Judge who has since retired from the Board.  The Veteran was sent a letter in April 2012, informing her that she had the opportunity to have another hearing before the Veterans Law Judge who would decide her claim.  The Veteran indicated in a May 2012 statement that she wished to present testimony at another hearing, and she was provided with a hearing before the undersigned Veterans Law Judge in July 2012.  Transcripts of these hearings are of record.  In connection with each hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence. The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to a separate grant of service connection for the residuals of her head injury (i.e., a rating recognizing depression as a distinct and separate disability from her organic brain syndrome) and entitlement to a service dog have been raised by the record, but are not currently on appeal before the Board.  As such, they are referred to the RO for further development.

In May 2010, the Board denied the Veteran's claims for entitlement to service connection for heart disease, gingivitis secondary to TMJ, high cholesterol, and entitlement to SMC based on anatomical loss of use of a creative organ. 
At the Veteran's request, the Board dismissed the claims for entitlement to service connection for peripheral vision disorder, GERD and entitlement to increased ratings for lumbosacral and cervical strain.  In addition, the Board remanded the claims for entitlement to service connection for acne, a disorder manifested by a loss of balance, high frequency hearing loss, hypertension, fibromyalgia, IBS, and irritable bladder condition, all as secondary to her service-connected organic mood disorder.  The Board also remanded the issue of entitlement to SMC based on loss of use of a creative organ.  Finally, in May 2010, the Board denied a higher level of SMC based on the need for aid and attendance.

In May 2012, the Board dismissed the Veteran's claim for entitlement to service connection for acne, at her request, and remanded the claims for entitlement to service connection for hypertension, IBS and a bladder disability, all as secondary to her service-connected organic mood disorder, and her claim for SMC based on loss of use of a creative organ. 

The issues of entitlement to service connection for hypertension, IBS, and a bladder disability, all as secondary to her service-connected organic mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected sexual dysfunction does not equate loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the loss of use of a creative organ are not met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. §3.350(a)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a notice letter in June 2007.  This communication explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter expressly informed the Veteran how to substantiate a service connection claim.  The letter did not contain specific guidance as to the criteria for satisfying a claim of entitlement to special monthly compensation.  To this extent, then, the letter may be deemed deficient.  However, this notice deficiency did not cause unfair prejudice in this case, as the statement of the case provided information such that a reasonable person would understand how to substantiate the claim.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Based on correspondence received from the Veteran throughout the course of the appeal, it appears that, despite her organic brain syndrome, she is able to understand the communications sent to her.  Therefore, despite the incomplete notice in June 2007, such is deemed harmless error as it did not preclude the Veteran from meaningful participation in the claims process.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This case has been remanded twice for additional development.  In May 2010, the Board remanded the case in order to obtain additional treatment records, Social Security Administration records, Vocational Rehabilitation records, records from Tripler Air Force Base Medical Center, and to provide the Veteran with a VA examination to determine whether she was entitled to SMC based on loss of use of a creative organ.  

On remand, Social Security Administration records, VA medical records and Vocational Rehabilitation records were obtained and associated with the claims file.  Treatment reports from Tripler Air Force Base were also obtained.  All of the additional evidence was noted in the most recent supplemental statement of the case.  Additionally, the Veteran was sent a letter requesting authorization for the RO to obtain private medical records from numerous providers identified in the May 2010 Board remand.  However, the Veteran ever furnished this information to the RO.  Instead, on her own initiative, she submitted private records that were in her possession.  Such records include treatment reports from some, but not all, of the providers noted in the May 2010 remand.  However, reasonable assistance was provided by the RO and nothing more can be done absent authorization from the claimant, which was not provided in this case.  In this regard, the Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Accordingly, no further development is required with respect to any outstanding private medical records identified in the May 2010 Board remand.  

Further regarding the duty to assist, the Veteran was provided with a VA examination in March 2011.  This examination was responsive to the Board's remand instructions and provided the evidence necessary to decide the claim.  

In May 2012, the Board again remanded the case in order to provide the Veteran  with another hearing before a Veterans Law Judge who would decide her case, as the Veterans Law Judge who presided over her previous hearing was no longer at the Board.  Such hearing was held in July 2012.  Thus, the Board finds that RO/AMC has substantially complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

The Board notes that at the Veteran's July 2012 hearing, she chose to present testimony on issues not currently before the Board, despite the undersigned Veterans Law Judge explaining to her that she had the opportunity to present testimony regarding her claim on appeal.  At her previous hearing, in March 2010, the Veteran testified as to the issued being decided herein.  The prior Veterans Law Judge identified the issues on appeal at that time and asked the Veteran about any treatment for her sexual dysfunction and whether any medical professional had provided and ensured that all relevant records were obtained.  Also, the Board subsequently remanded the claims to obtain additional evidence suggested by the hearing testimony.  The duties imposed by Bryant have thereby been met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SMC based on loss of use of a creative organ

The Veteran seeks SMC for loss of use of a creative organ, as a result of her sexual dysfunction associated with her service-connected organic mood disorder.  Special monthly compensation is payable at a specified rate if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. §3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Id.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii) (2011).

The Board notes here that the Veteran was denied entitlement to SMC based on anatomical loss of a creative organ in the prior May 2010 Board decision.  In that decision, the Board noted that the Veteran had undergone TAH/BSO (total abdominal hysterectomy/ bilateral salpingo- oophorectomy) in June 1996.  However, while the Veteran underwent TAH/BSO in June 1996, there is simply no medical evidence or opinion even suggesting that she has anatomical loss of a creative organ related to service or to her service-connected organic mood disorder.  The Board in May 2010 found that SMC for anatomical loss of a creative organ was not warranted.  

However, a January 2003 private psychiatric report reflects a diagnosis of sexual dysfunction secondary to organic affective disorder and use of anti-depressants.  The Veteran was diagnosed with multifactorial anorgasmia, due to closed head injury, antidepressants, age-related changes, and partnership issues.  As such, the Board remanded the claim currently on appeal for an examination to determine whether the Veteran's sexual dysfunction was essentially equivalent to the loss of use of a creative organ.  

The Veteran underwent a VA examination in March 2011.  The examiner found that the Veteran's sexual dysfunction was related to her service-connected organic mood disorder, but that it was not equivalent to the loss of use of a creative organ.  The examiner explained that sexual dysfunction in a woman does not prevent the ability to reproduce.  He added that intact ovaries and uterus are required.  In this case, the Veteran's ovaries and uterus remain intact.  

Considering the foregoing, the Board finds that the evidence does not support a grant of entitlement to SMC based on loss of use of a creative organ.  While the Veteran has a service-connected sexual dysfunction, the medical evidence of record does not show that her disability meets the criteria for loss of use of a creative organ.  In other words, she does not anatomically lack the organs required for reproduction, and thus her sexual dysfunction does not constitute "loss of use" as required by applicable law.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER


Entitlement to SMC based on loss of use of a creative organ is denied.



REMAND

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In a statement dated July 25, 2012, the Veteran indicated that she had been treated at the emergency room at Palms Hospital for anxiety and was released the day of her videoconference hearing with the undersigned Veterans Law Judge.  She indicated that she had the "highest blood pressure of her life" during that treatment.  As the Veteran's claim is for hypertension as secondary to her service-connected organic mood disorder, these records should be obtained.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required 'for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.' Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The Board's May 2010 remand included instructions to provide the Veteran with a VA examination to determine whether her IBS was secondary to her service-connected organic mood disorder or to the medications taken to treat it.  She was provided with a VA examination in March 2011.  The examiner opined that the Veteran's IBS was less likely as not caused by or secondary to her military service or secondary to her service-connected mood disorder, to include medications used to treat it.  The examiner also stated that there was "(n)o evidence of support per review of literature...that her (service-connected) organic mood disorder caused or aggravated her irritable bowel syndrome."  While the examiner did mention aggravation, he only stated that the organic mood disorder, in and of itself, did not aggravate the IBS.  The examiner did not expressly address the question of whether the medicines taken for the organic mood disorder result in any aggravation of the Veteran's IBS.  While acknowledging the examiner's comment that the pathophysiology of IBS remains uncertain, for the sake of completeness, an amendment to the opinion is required, to correct the deficiency noted above.

In addition, the Board remanded the issue of entitlement to service connection for a bladder disability, to include as secondary to a service-connected organic mood disorder, in order to provide the Veteran with an examination to obtain an opinion as to whether her bladder disorder was secondary to or aggravated by her service-connected organic mood disorder.  The Veteran underwent an examination in May 2011, and the examiner provided the requested opinion.   However, review of the record discloses that further opinion is necessary to fulfill the duty to assist.

An April 2002 private medical record from L.B.L., M.D. reflects his diagnoses of fibromyalgia and associated irritable bowel syndrome with a history of bladder irritability as well.  At that time, the Veteran was not service-connected for fibromyalgia.  However, after the Board remanded the issue of entitlement to service connection for fibromyalgia, the RO granted the claim in a December 2011 rating decision.  The VA examiner was not asked to opine as to whether the Veteran's IBS or bladder disability were caused by or aggravated by her now service-connected fibromyalgia.  An opinion in this regard is necessary.  

In addition, the April 2002 private medical record indicated that the Veteran was taking Celebrex for fibromyalgia, and that it was causing gastrointestinal discomfort.  The examiner should provide an opinion as to whether the medication taken for her fibromyalgia has caused or aggravated her IBS.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment of at the Palms Hospital emergency room for anxiety in July 2012, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Request an addendum from the March 2011 examiner. If he is not available, schedule the Veteran for an additional VA examination to determine whether it is at least as likely as not that her IBS is proximately due to her service-connected organic mood disorder or fibromyalgia.  The examiner should also opine whether it is at least as likely as not that the IBS is proximately due to the medications to treat either of these disabilities.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.

If the above inquiry is answered in the negative, then the examiner should also opine whether it is at least as likely as not that her IBS has been aggravated (permanently worsened beyond its natural progression) by her service-connected organic mood disorder or fibromyalgia.  The examiner should also state whether it is at least as likely as not that the IBS has been aggravated by the medications to treat either of these disabilities.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  A rationale for any opinions must be provided.

3.  Request an addendum from the March 2011 examiner. If he is not available, schedule the Veteran for an additional VA examination to determine whether it is at least as likely as not that her bladder disorder is proximately due to her service-connected organic mood disorder or fibromyalgia.  The examiner should also opine whether it is at least as likely as not that the bladder disorder is proximately due to the medications to treat either of these disabilities.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.

If the above inquiry is answered in the negative, then the examiner should also opine whether it is at least as likely as not that her bladder disorder has been aggravated (permanently worsened beyond its natural progression) by her service-connected organic mood disorder or fibromyalgia.  The examiner should also state whether it is at least as likely as not that the bladder disorder has been aggravated by the medications to treat either of these disabilities.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  A rationale for any opinions must be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



 
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


